Citation Nr: 0844341	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  07-22 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for service-
connected post traumatic stress disorder (PTSD), currently 
rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The Adjutant General's Office


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1968 to October 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A hearing was held in August 2008, at the Pittsburgh RO, 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2007) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's PTSD is manifested by sleep disturbance, 
depression, social isolation, paranoia which results in 
occupational and social impairment with reduced reliability 
and productivity; there is no evidence of obsessional rituals 
which interfere with routine activities, speech 
intermittently illogical, obscure or irrelevant or neglect of 
personal appearance and hygiene.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 4.130, Diagnostic 
Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In this case, a July 2008 letter informed the veteran of the 
above requirements.  However, this letter was sent after the 
initial adjudication by the AOJ and no subsequent 
readjudication took place.  Failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements is presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007) petition for cert. filed _ 
U.S.L.W._(March 21, 2008) (No. 07A588).  The Secretary has 
the burden to show that this error was not prejudicial to the 
veteran.  Id. at 889.  Lack of prejudicial harm may be shown 
in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Id. at 887; see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Federal Circuit indicated that this was not an exclusive list 
of ways that error may be shown to be non prejudicial.  See 
Sanders, 487 F.3d 881.  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, the 
record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

Prior to the initial adjudication by the AOJ, a November 2006 
letter notified the veteran that he must submit evidence that 
his service-connected PTSD had increased in severity, that 
his disability rating would be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent, and advised him of 
the types of medical and lay evidence that he may submit, 
including statements from his doctor or other individuals who 
are able to describe the manner in which his disability has 
become worse.  There was no reference, however, to the effect 
of the condition's worsening on the veteran's employment and 
daily life, or to the diagnostic criteria for establishing a 
higher rating for his service connected PTSD.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  With 
regard to the effect of the condition's worsening on the 
veteran's employment and daily life, the veteran clearly had 
actual knowledge of this element.  His statements demonstrate 
this awareness.  For example, at his August 2008 hearing, the 
veteran testified that he had not worked for the last several 
years because he found it difficult to be around other 
people.  At his November 2006 VA examination, he discussed 
his activities of daily living with the examiner.  Thus, as 
the Board finds the veteran had actual knowledge of this 
requirement, any failure to provide him with adequate notice 
of this element is not prejudicial.  See Sanders, 487 F.3d 
881.

As to the diagnostic criteria for establishing a higher 
rating, the Board also finds that this error was not 
prejudicial.  The Board observes that a May 2007 statement of 
the case (SOC) provided the veteran with the relevant 
diagnostic criteria for establishing a higher rating for his 
service-connected PTSD.  Although no subsequent re-
adjudication took place after the November 2007 SOC was 
issued, the Board notes that the ratings schedule is the sole 
mechanism by which a veteran can be rated, excepting only 
referral for extraschedular consideration and the provisions 
of special monthly compensation, see 38 C.F.R. Part 4, and 
the veteran was afforded a hearing in August 2008.  At the 
August 2008 hearing, the essence of the veteran and his 
representative's argument was that the veteran's disability 
is of such severity that he should be given a higher 
disability rating, thus demonstrating actual knowledge of 
this requirement.  Accordingly, the Board finds that any 
error with regard to this notice element is not prejudicial.  
See Sanders, 487 F.3d 881.  

Therefore, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria were discussed in the 
statement of the case, and reasons as to why a higher rating 
was not warranted under that criteria were identified.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records and VA medical records are in the claims file and 
were reviewed by both the RO and the Board in connection with 
the veteran's claim.  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).  The RO provided the 
veteran with an appropriate VA examination in November 2006.  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected PTSD since he was last examined.  38 C.F.R. 
§ 3.327(a).  In this regard, as will be explained more fully 
below, the veteran's VAMC outpatient treatment records do not 
show a change in the severity of his PTSD.  Further, the duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006). 


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.; see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In this case, the veteran's PTSD is currently assigned a 50 
percent disability evaluation, pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

Under Diagnostic Code 9411, a 50 percent evaluation is for 
assignment when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an evaluation in excess of 50 
percent for his service-connected PTSD.  The veteran has not 
been shown to have occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood.

During the appeal period, the veteran has been assigned GAF 
scores ranging from 55 to 60.  According to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV), which VA has 
adopted under 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 51 
to 60 indicates moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  A GAF score of 
41 to 50 indicates serious symptoms or a serious impairment 
in social, occupational, or school functioning.  Carpenter v. 
Brown, 8 Vet. App. 240, 242(1995); Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).

The Board finds that the clinical evidence more closely 
assesses the veteran's occupational and social impairment 
around the 50 percent rating.  At the November 2006 VA 
examination, the veteran's PTSD symptoms included increasing 
thoughts of Vietnam due to news about the Iraq War, frequent 
nightmares, avoidance of war stimuli, social isolation and 
hyper startle response.  More recent VAMC outpatient 
treatment records, dated through May 2008, note that the 
veteran's PTSD symptoms included depressed mood, some 
improvement in sleep, as well as social isolation and 
avoidance.

Socially, the veteran was married from 1970 - 1976.  He 
stated that he divorced due to conflicts.  He has one 
daughter, but he stated that he had not spoken to her in over 
25 years.  The veteran has 5 siblings, and he reported that 
he mostly saw them on holidays.  However, he reported living 
2 blocks away from one of his sisters, who he saw 2 to 3 
times per week, talked to nearly everyday and who did all his 
shopping for him.  He continued that his brother got his mail 
and managed his money.  He stated that he had 5 friends who 
he occasionally went fishing with and regularly saw at a 
garage on weekends, where they watch sports and drink beer.  
He reported that he felt comfortable around them because he 
has known them for 25 to 30 years.  He also reported that he 
had not had a female partner for many years.  The veteran 
continued that he used to like to the mall and movies, but 
now will not go because he feels very uncomfortable being 
around a lot of other people.  He stated that he also avoids 
driving because he feels vary wary of people getting close 
behind him or cutting in front of him.  He also stated that 
when he goes to family gatherings during the holidays, he 
only stays for about half an hour.  At his May 2008 VAMC 
individual therapy session, the veteran reported that he had 
become somewhat more isolative and avoidant because he drinks 
too much at his friends house.  The veteran reiterated at his 
August 2008 hearing that his only social support came from 
his immediate family, one friend and one neighbor.

Industrially, the record reflects that the veteran has not 
worked for the past several years.  At the November 2006 VA 
examination, he stated he last worked as a general laborer 
but that he quit when the company began doing driveways and 
sidewalks because it bothered him that people were watching 
him work.  The examiner noted that he did not appear to have 
looked for further work since that time.  The examiner also 
stated that although the veteran's PTSD symptoms could be 
expected to create some problems in employment, he was still 
considered employable for psychiatric purposes.  The veteran 
did not discuss his employment situation at his VAMC 
individual therapy sessions.  At his August 2008 hearing, his 
representative testified that the veteran had some part time 
jobs in the last seven years, including clearing a friend's 
property, but that the veteran had not been steadily employed 
because he was not able to be around people.

Therefore, the Board concludes that the veteran's overall 
level of disability more nearly approximates that consistent 
with the currently assigned 50 percent rating.  The veteran's 
GAF score and reported PTSD symptoms at the November 2006 VA 
examination and at his subsequent VAMC individual therapy 
sessions are indicative of moderate impairment.  Thus, 
although the veteran contends that his PTSD has gotten worse, 
the clinical evidence and his GAF scores, ranging from 55 to 
60, suggest otherwise.  Therefore, in evaluating all of the 
evidence of record, the Board finds that the veteran's 
symptoms more nearly approximate moderate social and 
occupational impairment, or a 50 percent disability 
evaluation.

Accordingly, neither the veteran's PTSD symptoms nor the GAF 
scores assigned are consistent with a higher disability 
rating.  For example, at the November 2006 VA examination, 
the veteran reported that he showered and changed his clothes 
on a daily basis, thus indicating that he did not neglect his 
personal appearance and hygiene.  He also stated that he 
cleans his apartment and performed all activities of daily 
living independently.  The examiner indicated that during the 
interview, the veteran was cooperative, relevant and well 
oriented.  He was able to answer questions concisely.  He 
denied suicidal ideation and stated that he was happy when he 
was with his friends in the garage.  He denied any psychotic 
symptoms, and none manifested during the interview.  His 
insight and judgment appeared adequate, his recent and remote 
memory grossly intact and no inappropriate behaviors were 
noted.  In addition, as noted above, the veteran indicated 
that he got along well with his brother and sister and the 
examiner noted that although he was not currently employed, 
he remained employable for psychiatric purposes.  Thus, the 
veteran is not unable to establish and maintain effective 
relationships

Thus, the Board finds that the veteran has met the 
requirements for a 50 percent schedular rating, but no 
higher.  In this regard, although the veteran testified that 
he had some suicidal thoughts, panic attacks approximately 
twice a week, and that he was unable to work, there is 
insufficient evidence of symptomatology that more nearly 
approximates that which warrants the assignment of a 70 
percent disability rating.  In this regard, the veteran does 
not experience any obsessional rituals which interfere with 
routine activities, exhibit speech that is intermittently 
illogical, obscure or irrelevant, impaired impulse control 
(such as unprovoked irritability with periods of violence) or 
neglect of personal appearance and hygiene.  Furthermore, the 
November 2006 VA examiner stated that although the veteran's 
PTSD symptoms had changed since his last evaluation, they did 
not worsen nor get better.  The examiner continued that 
although the veteran stated that his symptoms had become 
worse, it should be noted that he episodically abused alcohol 
and that he went for several months without taking his 
medications, thus increasing his mood instability, sleep 
disturbances and irritability.  The veteran's subsequent 
treatment records indicate that he appeared to be in 
compliance with his medication and treatment regimen, but 
that he was hospitalized in February 2008 for alcohol abuse.  
In addition, the veteran exhibits none of the criteria listed 
for a 100 percent rating.  See 38 C.F.R. § 4.7.

The Board does observe the veteran's representative's 
contention that the veteran's PTSD has increased in severity 
since his most recent VA examination in November 2006.  
Generally, when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  However, in this case, there is no evidence beyond 
the contentions of the veteran and his representative that 
the veteran's PTSD has gotten worse since his last VA 
examination.  Cf. Caffrey, 6 Vet. App. at 381 (appellant 
presented a letter from his rehabilitation counselor 
suggesting that the appellant's condition had become worse, 
and also presented a private examination report, prepared 
during the pendency of the appeal which also suggested that 
the appellant's condition was more severe than his rating 
indicated.  Thus, the appellant had presented evidence 
indicating both that there had been a material change in his 
condition and that his current rating was insufficient.  
Therefore, current VA examination was warranted).  In this 
regard, the most recent clinical evidence submitted, VAMC 
individual treatment records dated through May 2008, do not 
show that the veteran's PTSD has increased in severity.  
These treatment notes stated that the veteran was alert, 
oriented and casually groomed.  His mood was depressed and he 
had fleeting eye contact; however he reported that his sleep 
had improved.  Conversation was coherent and relevant with 
normal tempo and volume.  His thought processes were 
organized without hallucinations or delusions, and he denied 
any suicidal ideation.  Thus, because the veteran has not 
presented any clinical evidence indicating that there has 
been a material change in his disability or that the current 
rating may be incorrect, the Board finds that a current VA 
examination is not warranted.  See 38 C.F.R. § 3.327(a) 
(2007); Caffrey, 6 Vet. App. at 381.  Furthermore, the Board 
emphasizes that the November 2006 VA examination was adequate 
and reliable, and a claim need not be remanded solely because 
of the passage of time when an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.

Thus, while the criteria for the currently assigned 50 
percent evaluation have been met, the criteria for a higher 
disability or total schedular evaluation for the veteran's 
service-connected PTSD have not been met for any portion of 
the appeal period.  Therefore, no staged ratings are 
appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In essence, the preponderance of the evidence is against an 
evaluation in excess of 50 percent for PTSD.  Since the 
evidence is not in equipoise, the provisions of 38 U.S.C.A. § 
5107(b) regarding resolution of reasonable doubt are not 
applicable to warrant an evaluation in excess of 50 percent 
for any portion of the appeal period.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected PTSD has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  As such, the medical evidence of record does not 
show that his service-connected PTSD has interfered with 
employment beyond the regular schedular criteria nor that his 
service-connected PTSD has rendered him unemployable.  In 
fact, the November 2006 VA examiner stated that the veteran 
was still considered employable for psychiatric purposes.  In 
the absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's service-connected PTSD under the provisions of 38 
C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

Entitlement to an increased disability rating for service- 
connected PTSD, currently rated as 50 percent, is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


